Citation Nr: 1621869	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-04 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a neurological disorder, including peripheral neuropathy and multiple sclerosis, claimed as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.Q.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran had active service from January 1969 to October 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the RO in St. Paul, Minnesota.

A videoconference hearing was held in May 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In an April 2014 decision, the Board reopened the previously denied claim of service connection for peripheral neuropathy, and remanded the issue for additional development.  The case was subsequently returned to the Board.

Additional evidence was received from the Veteran in February 2015 and April 2016.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, service connection for peripheral neuropathy has been recharacterized as indicated on the first page of this decision.

The record before the Board consists of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case came to the Board as an application to reopen a previously denied claim of service connection for peripheral neuropathy.  The Veteran has consistently contended that he has a neurological disorder due to herbicide (Agent Orange) exposure in service.

In a May 2016 written brief, the Veteran's representative contended that the Veteran's claim on appeal includes multiple sclerosis, and requested that this case be remanded to obtain a VA medical opinion as to the etiology of his currently diagnosed multiple sclerosis.

The Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his service in Vietnam. U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  These diseases include early-onset peripheral neuropathy manifested within one year following last exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Multiple sclerosis is considered chronic, per se, and is presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within 7 years after separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

This case was previously remanded in April 2014 in order to obtain a VA medical examination and opinion as to the claimed peripheral neuropathy, and additional VA and private medical records, and this was done.  A VA examination was conducted in May 2014, and the VA examiner opined that the Veteran's peripheral neuropathy was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that electromyography (EMG) studies showed no nerve conduction defect of the peripheral nerve.  He stated that it is therefore most likely that the Veteran had an upper motor neuron defect involving the brain, and that there was no magnetic resonance imaging (MRI) of the brain to rule out other conditions such as multiple sclerosis.

Medical evidence obtained since that May 2014 VA examination reflects that the Veteran was diagnosed with multiple sclerosis in November 2014.

In light of the above, the Board finds that an addendum VA medical opinion is needed as to the relationship between any current neurological disorder (including multiple sclerosis) and service.  The VA examiner must consider the lay statements by the Veteran and his coworkers as to his longstanding symptoms of numbness and pain in the lower extremities, including in the 1970s and 1980s, along with the other evidence of record.  See hearing testimony and May and June 2012 lay statements.

On remand, the RO should attempt to obtain ongoing relevant treatment records from Dr. J.R.S., including a copy of the April 2010 private medical record from Dr. J.R.S. that is referenced in the statement of the case, and associate them with the electronic claims file.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary release, obtain a copy of any relevant private medical records from Dr. J.R.S., dated since service, and associate them with the electronic claims file.

In particular, obtain a copy of the April 2010 private medical statement from Dr. J.R.S. that is referenced in the statement of the case.

2.  Obtain an addendum VA medical opinion from the examiner who conducted the May 2014 VA examination.  If that examiner is unavailable, an opinion should be obtained from another VA examiner.  The claims file must be made available to and reviewed by the examiner. 

a.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder, to include multiple sclerosis and peripheral neuropathy, began during active service, or is otherwise related to an incident of service, to include his presumed herbicide exposure.

b.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that multiple sclerosis manifested within 7 years after discharge from active service.

c.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that peripheral neuropathy manifested within one year after discharge from active service.

In providing the requested opinions, the examiner must consider the lay assertions by the Veteran and his coworkers as to longstanding symptoms of numbness and pain of the lower extremities.  These lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and given a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




